1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Aelen (US 2019/0307339 A1, hereinafter “Aelen”). 
Regarding claims 1, 15, and 16, Aelen shows a device and method comprising a medical engineering apparatus (para. 0048 and 0054 describe diagnostic sensors, devices, or components that are external to and in communication with device 100, such as the user interface 110, para. 0048, 0050, 0075, 0084, which are considered to show a “medical engineering apparatus” as a diagnostic device providing diagnostic information to the patient – see Applicant’s disclosure at para. 0003 defining a medical engineering apparatus as a therapeutic or diagnostic device); a mobile telephone 100 including at least one mobile telephone sensor (102, 106, 108) and a controller 104 configured to determine an item of patient information that alludes to a position, movement, or position and movement of a patient during an examination, treatment, or examination and treatment process with the medical engineering apparatus (Figs. 1-3 and para. 0052 showing device 100 may be a smartphone; para. 0046, describing the sensor 106; para. 0047 describing sensor 108; para. 0053, 0071, describing the sensor 102), the determination of the item of patient information comprising: determining the patient information from sensor data of the at least one mobile telephone sensor of the mobile telephone coupled motionally to the patient at least in one direction of movement (Fig. 3 and para. 0068 show that the mobile telephone and its sensor(s) are “motionally coupled” to the patient 300 since it is physically with the patient and sensing motion of the patient using it, and correlates with direction of movement, para. 0072, 0074; Fig. 2 shows determining patient information).  
Regarding claim 2, Aelen shows wherein the mobile telephone is a smartphone (para. 0052; Fig. 3).
Regarding claim 3, Aelen wherein at least one acceleration sensor 106 of the mobile telephone, at least one camera 108 of the mobile telephone, or a combination thereof is used as the mobile telephone sensor (Fig. 1; para. 0046-0047).  
Regarding claim 4, Aelen shows wherein when one or more other mobile telephone sensors based on different measuring principles are used, the respective sensor data of the one or more other mobile telephone sensors are additionally used (see above and para. 0043-0047, wherein Aelen shows using more than one mobile telephone sensor 102, 106, 108, so that the plurality of sensors are considered to show the “one or more other” sensors and respective sensor data that measure different characteristics, including blood pressure, patient position, location of the patient, wherein the different measuring principles provide the sensor data that are processed by the control unit 104).  
Regarding claim 5, Aelen shows wherein the sensor data is determined in a mobile telephone coordinate system (as shown in Fig. 2, the control unit 104 performs this function by processing the sensor data and interpreting/coordinating the sensor data, para. 0044, to communicate it to the medical engineering apparatus shown by user interface 110, para. 0048) that is or will be registered with a patient coordinate system of the medical engineering apparatus (para. 0049-0050 shows that the medical engineering apparatus 110 receives the processed sensor data from the control unit 104, and registers it for output or display).
Regarding claim 6, Aelen shows further comprising registering the mobile telephone coordinate system with the patient coordinate system, the registering comprising: registering the mobile telephone coordinate system with the patient coordinate system using a registration image recorded by the medical engineering apparatus configured as an imaging apparatus (para. 0049-0050, as indicated above, the registration image is information from, e.g. blocks 204 and 206 of Fig. 2, for output or display on the imaging apparatus shown embodied by interface 110); and indicating the mobile telephone, a marker attached to the mobile telephone, or a combination thereof with at least one marker for the navigation system arranged on the mobile telephone, by sensor data of the at least one acceleration sensor of the mobile telephone indicating a direction of the force of gravity, or a combination thereof (Fig. 2, location identified by mobile phone in block 204, direction of force of gravity identified in block 206; para. 0059-0061, wherein the direction of the force of gravity, location, or other visibly discernable features of the location or patient are marked for processing and imaging for output/display.  
Regarding claims 7-8, Aelen shows monitoring the movement of the patient, wherein monitoring the movement of the patient comprises using the patient information and evaluating the patient information (Figs. 2-3; para. 0059-0062 describing sensing and monitoring movements of the device 100 and patient 300 to obtain the patient information of Fig. 2).  
Regarding claim 9, Aelen shows wherein the patient information describing a patient movement is determined by temporal integration of the sensor data when an acceleration sensor is used (para. 0038, temporally obtained sensor data, for time-based processing and display of the patient information, para. 0049; para. 0046, 0059 – acceleration sensor; para. 0060-0062 and Fig. 2 – using the time-based sensor data and acceleration sensor data to determine patient movement).  
Regarding claims 12 and 14, see the rejection of claim 5 above, wherein the mobile telephone is also used at least partially as an operator apparatus for the medical engineering apparatus, by using the patient information to control the medical engineering apparatus (since the control unit of the mobile device operates the user interface of the medical engineering apparatus, para. 0048-0049 – “control a user interface 110”).  
Regarding claim 13, Aelen shows determining at least one vital parameter of the patient from the sensor data of the mobile telephone sensor or sensor data of at least one further mobile telephone sensor as part of the patient information (para. 0043, 0083 – blood pressure is a vital parameter).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aelen, in view of Horseman (US 10,108,783 B2, hereinafter “Horseman”, cited in IDS).
Regarding claim 10, Aelen shows wherein the patient 300 holds the mobile telephone 100 for motionally coupling (Fig. 3, para. 0020, 0034). Aelen shows detecting the position and pressure of a body part against the sensor so that the patient is correctly holding the mobile telephone (para. 0057), but Aelen lacks expressly showing the mobile telephone is mechanically coupled to the patient. Aelen shows that the mobile telephone may comprise a communications interface with additional sensors, devices, or components that are internal or external to it, wirelessly or by wired connection (para. 0054). Aelen shows that the various sensors used for monitoring patient information are also used for verifying positions of the sensors to the patient to ensure accurate blood pressure measurement of the patient (para. 0072). Horseman teaches a similar method to Aelen, comprising monitoring patient information via sensors and a mobile device (col. 12, lines 52-55), wherein the mobile device may be a mobile telephone (col. 13, lines 14-18), and wherein the sensors may similarly be integrated with the mobile telephone (col. 16, lines 21-30) or remote from the mobile telephone (col. 16, lines 32), wherein the remote sensors may be worn directly on the patient’s body (col. 16, lines 32-36). Horseman teaches that using various sensors that may be integrated with the mobile telephone or placed on the patient’s body provides the benefit of monitoring for different patient health information (col. 24, lines 30-59). Horseman teaches that the mobile telephone may be in communication with the worn sensors by mechanical coupling, via a wired connection (col. 15, lines 19-23; Fig. 4, showing various worn sensors, including sensors 120, mechanically coupled by a wire or communication cable to mobile telephone 122). Since Aelen shows using additional sensors remote from the mobile telephone, and that the user interface is coupled by wireless or wired connection, and Horseman expressly teaches a wired connection between remote sensors and the mobile telephone, wherein Horseman also teaches the benefit of additional types of health monitoring sensors, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Aelen in view of Horseman to include additional health monitoring sensors for the purpose of monitoring other patient information as desired for patient diagnostics, and to also include a mechanical coupling between the sensors and the mobile telephone as taught by Horseman, for the purpose of direct communication between the sensors and the mobile telephone as a design choice provided by each of Aelen and Horseman.
Regarding claim 11, after the modification of Aelen in view of Horseman above, the combination renders obvious the feature of the mobile telephone being motionally coupled by the mechanical coupling apparatus (wire/communication cable) to the patient (the patient’s worn sensors), so that a non-sterile mobile telephone remains at a minimal distance from the patient (as shown in Horseman’s Fig. 4, since the mobile telephone is mechanically tethered to the worn sensors).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792